        Case 1:21-cr-00040-TNM Document 96-1 Filed 08/04/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    August 3, 2021

VIA USAFX and Email

John Kiyonaga
john@johnckiyonaga.com
Counsel for Defendant SILLS

Elizabeth Toplin
Elizabeth_Toplin@fd.org
Kathleen Gaughan
Kathleen_Gaughan@fd.org
Counsel for Defendant Morss


       Re:    United States v. Patrick McCaughey, Tristan Stevens, Christopher Quaglin,
David Judd, Robert Morss, and Geoffrey Sills 21-CR-40 (TNM) - Production 2 - 8


Dear Counsel:

         We have uploaded Productions 2- 8 (and the August Viewing letter) and all the related
files to USAfx. (This includes files and the related letters for Discovery Letter 2- 4-8-21;
Discovery Letter 3 – 4-13-21; Discovery Letter 4 and 5- June 9, 2021; Discovery Letter 6- June
14, 2021; Discovery Letter 7- June 14, 2021; and Discovery Letter 8- 6-14-21).

       As with all files on USAfx, they auto-expire after 60 days. Please download them before
they auto-expire.

       I will forward additional discovery soon. If you have any questions, please feel free to
contact me.
        Case 1:21-cr-00040-TNM Document 96-1 Filed 08/04/21 Page 2 of 2




                                           Jocelyn Bond
                                           Assistant United States Attorney
Enclosure(s):
cc:




                                       2
